                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        DOCKET NO. 3:19-cr-156-MOC-DSC


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 Vs.                                       )                          ORDER
                                           )
 ANDRE GLOVER,                             )
                                           )
                Defendant.                 )




       THIS MATTER is before the court on an Unopposed Motion to Continue

Sentencing, filed by Defendant Andre Glover. (#23). Having considered the matter and

reviewed the pleadings, the court enters the following Order.

                                        ORDER

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Continue

Sentencing (#23) is GRANTED, and the Clerk of Court is instructed to place this matter

on the next appropriate sentencing calendar after February 2020.




                                          Signed: November 15, 2019
